Citation Nr: 1456153	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  07-29 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from February 1993 to February 1997.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from February 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that denied a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, and service connection for right lower extremity radiculopathy, respectively.

In November 2010, the Veteran testified during a hearing before the undersigned that was conducted via video conference.  A transcript of the hearing is of record.

In a January 2011 decision, the Board granted service connection for right lower extremity radiculopathy.  At that time, and in July 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.

In July 2013, the Board referred claims of entitlement to service connection for bowel and respiratory disorders, to the AOJ for appropriate development and adjudication.  There is no indication in the record that the AOJ considered the claims and they are, again, referred for appropriate action.

The matter of entitlement to a rating higher than 40 percent for the orthopedic manifestations of the Veteran's degenerative disc disease of the lumbar spine, on an extra schedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since November 6, 2006, the Veteran's service-connected low back disability has been manifested by chronic and severe low back pain that radiates to the lower extremities, without clinical evidence of ankylosis; moderate incomplete paralysis of the left and right sciatic nerves; occasional mild urinary incontinence; and slight impairment of the left gastrocnemius (calf) muscle.


CONCLUSIONS OF LAW

The schedular criteria for a rating higher than 40 percent rating for the orthopedic manifestations of degenerative disc disease of the lumbar spine are not met.  .  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 4.124a, Diagnostic Codes 5237-5243 (2014).

The criteria for separate 20 percent ratings for peripheral neuropathy of the left lower extremity and radiculopathy of the right lower extremity, associated with degenerative disc disease of the lumbar spine, are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 4.124a, Diagnostic Codes 5237-5243, 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  Pub.L. 112-154, §§ 504(a)(1)-(2) (to be codified at 38 U.S.C.A. § 5103(a) ); 38 C.F.R. § 3.159(b)(1) (20).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Adequate VCAA notice in an increased rating claim requires that the claimant be told that, to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In February 2007 and June 2009 letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the June 2009 letter, the Veteran was informed of how VA determines disability ratings and effective dates, and was given the notice required by the surviving portions of Vazquez-Flores.

VA has obtained all available records, including service treatment records, and VA and non-VA medical records. 

The Veteran underwent VA examinations in February and September 2007 and December 2009.  The examination reports are of record.

The January 2011 remand was to afford the Veteran a VA examination.  He was scheduled for VA examination in March 2011.  VA medical records, dated to August 2011, were obtained.

There was substantial compliance with the Board's July 2013 remand that directed that the Veteran be afforded a new VA examination to determine if he had a chronic bladder or bowel disability, or other neurologic manifestations, due to his service-connected back disability.  The Veteran underwent VA examination in November 2013.  VA treatment records, dated to February 2013, were also obtained.

The November 2013 VA examination report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  It makes up for the inadequacies of the March 2011 VA examination.  There is no evidence of a change in the disability since that examination.

The United States Court of Appeals for Veterans Claims (court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2014) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issue and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  The Court has further expanded the Bryant notice duties in increased rating claims.  Leavey v. McDonald, No. 12-1883 (Nov. 14, 2014) (en banc).   

Under Leavey, the duty to fully explain outstanding, material issues pursuant to 38 C.F.R. § 3.103(c)(2) generally requires a Board member to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating. Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  

At the Veteran's hearing, the issue was identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claim and a report of worsening of severity of the lumbar spine disability that led to the January 2011 remand for a new VA examination.  There was no explicit notice as recently required by Leavey, but the Veteran's testimony demonstrated an actual understanding that his disability was rated on the basis of symptoms and the severity of his disability.  He was asked questions about the impact of the disability on employment.  The RO or AOJ has sent the Veteran numerous decisions, letters, supplemental statements of the case, and a statement of the case that explained why it had not assigned higher ratings.  This information was provided to the Veteran before and after the hearing.  There is no indication that repeating this information would benefit the Veteran and there is no indication of prejudice.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

II. Factual Background and Legal Analysis

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Under the current regulations for evaluating IVDS, effective September 26, 2003, revisions to Diagnostic Code 5293 include the renumbering of the diagnostic code to 5243.  Under Diagnostic Code 5243 (that now evaluates IVDS), Note 6 directs that IVDS is to be evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the formula for rating based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Back disabilities are currently rated under the general rating formula for rating spine disabilities, under 38 C.F.R. § 4.71a, provide the following rating criteria: a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  (This clearly implies that the factors for consideration under the holding in DeLuca v. Brown are now contemplated in the rating assigned under the general rating formula.) 

Note (I) directs that any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, be evaluated separately under an appropriate diagnosic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal range of thoracolumbar motion encompasses flexion to 90 degrees, and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2014). 

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

Facts 

Service connection for a low back disability was granted in an April 1997 rating decision that assigned a 20 percent disability rating under old Diagnostic Code 5295.  A June 1999 rating decision decreased that rating to noncompensable.  But, a February 2001 rating decision assigned a 40 percent evaluation disability under old Diagnostic Code 5295-5293.

VA and private medical records, dated from June to December 2006, show that the Veteran sought treatment for low back pain that radiated to his right leg. In October and November 2006, he was seen by VA with considerable pain associated with lumbosacral neuritis, not otherwise specified.

A December 14, 2006 private treatment record includes the Veteran's complaints of constant, sharp, stabbing back pain that radiated to his right hip and was worse with sitting.  He had a history of back surgery in 2000 that brought complete relief but his pain returned in the last year.  It was recently so severe he could hardly move.  Oral steroids provided some relief.  He currently had localized pain with no radiation.  

On examination, there was full range of motion and normal neurological findings.  The assessment was low back pain with some radiation to the right buttock.  Treatment involved an epidural injection the following week.

During the February 2007 VA examination, the Veteran complained of low back pain with radiation into the right lower extremity.  A November 2006 magnetic resonance image (MRI) showed degenerative disc disease and disc extrusion at L3-L4 with nerve root impingement.  He saw a surgeon and surgical treatment was being considered.  

On examination, there was minimal tenderness to palpation and range of motion of the lumbar spine was from 0 to 50 degrees.  Reflexes were present and symmetric and his gait was essentially normal.  The Veteran's left calf measured 14 1/2 inches and his right calf measured 14 3/4 inches.  He noted some transient numbness in the lateral border of his right foot not present on examination.  Muscle strength was essentially normal (5/5).  The diagnosis was degenerative disc disease with radiculopathy in the right lower extremity.  

The examiner anticipated the Veteran would have an increase in pain and numbness in the right leg with repetitive activities that may well trigger flare ups.  The Veteran remained fully employed with a decreased level of activity at work and performed only inside work with little to no lifting.

April 2007 private hospital records show that the Veteran underwent a L3-L4 discectomy with hemilaminotomy and foraminotomy.

The September 2007 VA examination report includes the Veteran's complaint of chronic, sharp, stabbing, radiating, pain with flare-ups every two weeks that lasted three or four days.  He had moderate to severe radiating pins and needles-like pain down his right lateral thigh and leg to the posterior foot with right leg weakness.  The Veteran denied any urinary problems and had right leg weakness when walking, that was limited to one-half mile.  He was able to stand for 10 to 20 minutes.  

On examination, the Veteran's gait was antalgic.  Deep tendon reflexes were +1 in the right ankle/knee and left ankle, and +2 in the left knee with normal sensation.  

A September 24, 2007 private treatment record from R.P., M.D., includes the Veteran's complaint of recurring left sciatic pain every few weeks.

A July 2009 VA Urgent Care record reflects that the Veteran experienced a sudden sharp exacerbation of left radicular pain, with no urinary incontinence.  

Results of a July 2009 MRI performed by VA include new disc-based impingement changes and extrusion at the L4-L5 and L5-S1 levels.

According to an August 2009 VA neurology consult record, the Veteran had a history of chronic pain since his second surgery that varied in intensity, often as sharp, stabbing pain in the center of his low back that was at times incapacitating, but he feared missing work.  The Veteran had a flare up six weeks earlier, during which his left leg went numb, down the lateral aspect from the hip to his foot.  He was unable to walk without dragging the leg and came to the Urgent Care clinic.  Recently, his pain was less incapacitating and involved his right leg mostly, with radiation laterally down the leg.  He denied bowel or bladder problems, but had some pain with defecation with severe flare ups.

On examination, there was normal strength with no real weakness.  The Veteran's gait was antalgic and he favored his left leg but was able to tandem walk well.  Sensation was intact and reflexes were absent in the left Achilles.  The neurologist commented that the Veteran likely experienced a recurrent L5-S1 radiculopathy in the left lower extremity.

The December 2009 VA examination report includes the Veteran's complaint of pain and numbness in his left lower extremity since his original back injury.  He had constant numbness in his 4th and 5th toes and left buttock and radiating pain in his left leg from his hip to his foot.  The Veteran had intermittent back pain that radiated into his left leg and hip to his foot.  He also had stiffness and cramping of his calf muscles at times, numbness of the left buttock that radiated to his toes, and shooting pain down the leg during flare ups.  The Veteran had flare ups at least monthly during which the left leg became numb, especially down the lateral aspect from the hip to the foot.  When that happened, he was unable to walk without dragging his leg.

On examination, muscle strength was essentially normal (5/5) with decreased sensation in the left ankle, and lateral aspect of the thigh, calf, and foot.  Reflexes were 2+ in the right and left knee and right ankle, and there was no left ankle reflex.  There was no muscular atrophy.  The Veteran's gait was slightly antalgic and he favored his left leg. He worked full time.  The diagnosis was peripheral neuropathy and radiculopathy in the left lower extremity.  

The examiner commented that the Veteran's back disability had a moderate effect on his ability to do chores, exercise, travel, and participate in recreational activities, prevented his participation in sports, had a mild effect on his ability to shop, and no effect on his ability to feed, dress, and bath himself.

A January 2010 rating decision granted service connection for peripheral neuropathy of the left lower extremity that was assigned an initial 10 percent rating, effective from June 17, 2009.

The Veteran testified that his back disability caused extreme constant pain and numbness with loss of feeling in his lower extremities, and weekly flare ups during which he had difficulty with activities of daily living that required his wife's assistance.  His back pain affected their intimate life.  Id. at 6.  

A February 2011 rating decision effectuated the Board's January 2011 decision, and assigned an initial 10 percent rating for right lower extremity radiculopathy, effective from February 12, 2007.

According to the March 2011 VA examination report, the Veteran tried to avoid using a significant amount of pain medication.  He denied any significant active treatment since his July 2009 MRI.  The Veteran complained of pain in his lower back and both legs with some numbness in both feet.  His initial low back pain was accompanied by left leg pain and right lower extremity pain subsequently developed.  The Veteran's leg and back pain were equal in intensity.  The leg pain was in the lateral aspect of the thighs but moved to the lower legs and, at times, the feet.  He had constant back pain with leg pain that was intermittently constant.  

On examination, there was some tenderness in the paravertebral musculature with no spasm.  There were well-healed surgical scars that were not adherent.  Range of motion of the lumbar spine was to 45, 30, and 35 degrees and extension from 0, 5, and 0 degrees.  Reflexes were present and symmetrical and the level of the knees and ankles.  

Muscle strength testing appeared normal (5/5) in all muscle groups in the lower extremities with no sensory disturbances.  Straight leg raising was nonphysiological and allegedly symptomatic from 0 degrees.  Transient radiculopathy was noted.  The Veteran's gait was normal.  The examiner found that the back disability had a moderate effect on the Veteran's activities of daily living and employment.

The examiner commented that the Veteran had mild atrophy of the left gastrocnemius likely from the initial pathology.  The examiner also noted that the Veteran's present symptomatology appeared transient with probable frequent episodes of pain and some numbness his feet and thighs.  The Veteran appeared to have mild weakness in his left lower extremity with no instability but was likely to experience fatigability from recurrent pain. 

The November 2013 VA examination report includes the Veteran's complaints of constant low back pain and bilateral sciatica of varying intensity that were not significantly improved since his 2007 surgery.  He had flare-ups of severe pain that were nearly incapacitating and required him to stay in bed with associated loss of bladder control and bowel control on occasion.  

Range of motion of the lumbar spine was forward flexion to 50 degrees.  The examiner noted loss of range of motion after repetitive motion and functional impairment from less movement than normal that included weakened movement, excess fatigability, pain on motion, disturbance of locomotion, interference with sitting, standing, and/ or weight bearing, and instability.  The Veteran had an abnormal gait.

Muscle strength in right ankle dorsiflexion and bilateral ankle plantar flexion was diminished (4/5).  Muscle atrophy was noted in the Veteran's left calf muscle that measured 35 centimeters; the right calf measured 37 centimeters.

Reflexes were 2+ in the right knee and ankle.  Sensation was decreased in the right foot.  Straight leg raise was negative, bilaterally.

The Veteran had intermittent, severe, radicular pain, bilaterally, with mild bilateral numbness.  Moderate radicular symptoms were noted.  The examiner reported that the Veteran did not have ankylosis or IVDS.  The Veteran had lumbar surgical scars that were not painful or unstable or greater than 39 centimeters.

There was moderate incomplete paralysis of the left and right sciatic nerves.  The examiner noted that, with intense back and extremity (sciatic) pain, the Veteran occasionally lost control of his bladder and, less often, of his bowel.  

Analysis

The evidence reflects that the service-connected lumbar spine disability has been manifested by chronic severe low back pain that radiates to his extremities, decreased strength, stiffness, guarding, limitation of motion of the thoracolumbar spine with pain sometimes throughout the entire range of motion, decreased sensation, and impaired muscle strength in the lower extremities, left calf atrophy, impaired deep tendon reflexes at the ankles, occasional mild urinary incontinence, and occasional incapacitating flare ups of severe back symptoms


Incapacitating Episodes

Although the Veteran reported that his back symptoms had forced him to lie down during the period, the evidence does not reflect that he ever experienced any incapacitating episodes of IVDS as they are defined in the applicable regulations during this period.  The notations of incapacitating attacks were based on the Veteran's report of having to lie down and not on the regulatory definition that requires that the bed rest be physician prescribed.  

Veteran has not reported, and the record does not otherwise reflect, that he has been prescribed bed rest.  In fact, the 2013 examiner reported that the Veteran did not have IVDS.  Thus, a higher rating is not available on the basis of incapacitating episodes at any time during the appeal period.

Orthopedic Manifestations

A rating higher than 40 percent based on orthopedic impairment requires a finding of ankylosis.   Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

There is no evidence that the Veteran's spine is fixed in position, or ankylosed, and the absence of ankylosis was specifically noted during the November 2013 VA examination.  Since the Veteran retains the ability to move his spine, a higher rating based on ankylosis is not warranted. 

Due to the absence of any spinal ankylosis, he is not entitled to a rating higher than 40 percent under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Neurologic Manifestation

With regard to the neurologic manifestations associated with the Veteran's low back disability, examinations have revealed radiculopathy involving both lower extremities, left calf atrophy, and occasional urinary incontinence.

Radiculopathy

Right lower extremity radiculopathy associated with central disc herniation of L4-5 was evaluated as 10 percent disabling from February 12, 2007.  Peripheral neuropathy of the left lower extremity associated with central disc herniation of L4-5 was evaluated as 10 percent disabling from June 17, 2009.  

The February 2014 rating decision assigned 20 percent ratings for the Veteran's left and right lower extremity disabilities, effective from November 12, 2010.  Both disabilities are evaluated under Diagnostic Code 8599-8520, that evaluates sciatic nerve paralysis

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The above evidence indicates that the Veteran's radiculopathy and peripheral neuropathy has been manifested by sharp, chronic, radiating pain to the lower extremities, bilaterally, with intermittent numbness and tingling, and somewhat diminished deep tendon reflexes at the knees and ankles bilaterally.  The Veteran reported left leg numbness so severe he dragged his leg, according to the August 2009 neurologist and December 2009 examiner.

The November 2013 VA examiner reported that the Veteran had severe intermittent radicular pain, bilaterally, with mild numbness.  Moderate incomplete paralysis of the left and right sciatic nerves was diagnosed.  A 20 percent rating for peripheral neuropathy and radiculopathy of the left and right lower extremities was provided on the basis of moderate incomplete paralysis of the sciatic nerves.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

It appears that the Veteran has had such symptomatology on an intermittent basis throughout the period since he filed his increased rating claim.  Hence, the 20 percent ratings would be warranted from that date.

The February 2007, March 2011 and November 2013 VA examiners reported findings of diminished calf size, and atrophy, of the Veteran's left gastrocnemius (calf) muscle, that the 2013 examiner specifically attributed to the service-connected lumbar spine disability.  Marked atrophy is one of the manifestations of severe incomplete paralysis of the sciatic nerve.  Diagnostic Code 8520.  The Veteran's atrophy is only approximately two centimeters and examiners have found only moderate disability.  His muscle strength has been mostly normal with at most diminishment of strength to 4/5.

Urinary incontinence is rated under 38 C.F.R. § 4.115a as a voiding dysfunction (i.e. urine leakage).  Under the criteria for rating a voiding dysfunction, a 20 percent rating is warranted for urine leakage requiring the wearing of absorbent materials that must be changed less than 2 times per day; a 40 percent rating is warranted for urine leakage requiring the wearing of absorbent materials which must be changed two to four times a day; and a 60 percent rating is warranted for urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day.  38 C.F.R. § 4.115a.

As for the Veteran's occasional urinary and bowel incontinence, there is no evidence that he requires the use of any device or absorbent materials.  The August 2009 VA neurologist noted that the Veteran had some pain with defecation with severe flare-ups and the November 2013 VA examiner reported that, with intense pain, the Veteran had occasional loss of bladder control and less often bowel control.  Neither clinician reported the need to use a device or absorbent materials.  Therefore, as the Veteran's urinary symptoms do not meet or approximate the criteria for a compensable rating under the criteria for rating urine leakage, a separate compensable rating for urinary incontinence is not warranted during this period.  See 38 C.F.R. § 4.115a.

Other

The Veteran testified that he had a problem with erectile dysfunction during flare-ups.  See Board hearing transcript at page 4.  However, there is no medical evidence reflecting such erectile dysfunction at any time since he filed his current claim and no examiner reported such.   See e.g., 38 C.F.R. § 3.350 (2014).  Thus, a separate rating for erectile dysfunction due to lumbar spine disability is not warranted at this time.

Examiners also noted that the Veteran had well-healed nonadherent surgical scars that were not painful or in excess of 39 square centimeters.  Thus, a separate rating for a surgical scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).

Accordingly, from November 6, 2006, 20 percent ratings for radiculopathy of the Veteran's right lower extremity and peripheral neuropathy of his left lower extremity are warranted.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8520.

As the preponderance of the probative medical and other evidence of record is against a rating in excess of 40 percent for the orthopedic manifestations of the Veteran's degenerative disc disease of the lumbar spine, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Extraschedular considerations

The Board has also considered whether the neurologic manifestations of the Veteran's back disability present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  (The matter of extraschedular consideration of the orthopedic manifestations of his lumbar spine disability are addressed in the remand below.)

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here the Veteran's left peripheral neuropathy and right leg radiculopathy are manifested by radiating pain and diminished or absent reflexes.  These manifestations are contemplated in the rating criteria.  The rating criteria for the left calf disability and urinary incontinence contemplates the overall level of disability from impairment of the calf muscle and voiding dysfunction and thereby encompass all of the manifestations of the calf and urinary disabilities.  

Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

Accordingly, further consideration of extraschedular ratings is not warranted.  

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reveals that the Veteran told a February 2013 VA examiner that he worked full time for VA since 2010.  It has not been suggested that his back and lower extremity disabilities preclude his employment.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time. 


ORDER

A rating higher than 40 percent for degenerative disc disease of the lumbar spine is denied.

Separate 20 percent ratings for peripheral neuropathy of the left lower extremity and radiculopathy of the right lower extremity, are granted during the entire period since the Veteran's claim for increase.


REMAND

While the Board cannot assign an extraschedular rating in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation and Pension (C&P) Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242   (2008).  

Here, there is evidence that the orthopedic manifestations of the Veteran's service-connected lumbar spine disability have significant effects on his occupation, and his case must be referred to the Director of C&P for special consideration under 38 C.F.R. § 3.321(b) (2014).  In September 2007 and December 2009, VA examiners found that the Veteran's back disability had significant effects on his ability to work (as a salesman) in that he missed work, was late, or left work early.  

The Veteran testified that with flare-ups he missed 3 to 4 days up to a week at a time and missed approximately four weeks in the last year.

A February 2013 VA mental disorders examination report reflects that the Veteran had three employers between 2002 and 2010 and was fired or quit each job due to absenteeism that he claimed was related to medical issues.  In November 2013, the VA examiner reported similar history.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to the Director of Compensation and Pension Service or Under Secretary for Benefits for consideration of whether the back disability warrants an extra-schedular rating 38 C.F.R. § 3.321(b).

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


